Filed pursuant to Rule 497(e) Registration Nos. 333-86348; 811-21079 Hatteras Alternative Mutual Funds Trust (the “Trust”) Supplement December 15, 2015 to the Hatteras Alpha Hedged Strategies Fund Hatteras Long/Short Equity Fund Hatteras Long/Short Debt Fund Hatteras Managed Futures Strategies Fund Summary Prospectus, Prospectus and Statement of Additional Information (“SAI”) dated April 30, 2015, as previously supplemented Hatteras Alternative Multi-Manager Fund Summary Prospectus, Prospectus and SAI dated December 4, 2015 No Load | Class A | Class C | Class H | Institutional Class (collectively, the “Funds”) THIS SUPPLEMENT CONTAINS NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN EACH SUMMARY PROSPECTUS, PROSPECTUS AND SAI AND SHOULD BE READ IN CONJUNCTION WITH EACH SUMMARY PROSPECTUS, PROSPECTUS AND SAI. 1. Change in Benchmark Indices Effective December 9, 2015, the Board of Trustees of the Trust approved certain changes in the broad-based unmanaged benchmark indices used for comparison with each Fund’s performance in each Summary Prospectus and Prospectus, as described in the table below. Hatteras Alpha Hedged Strategies Fund Old New Primary Benchmark HFRI Fund of Funds Composite Index BofA ML 3-Month US Treasury Bill Secondary Benchmark S&P 500 Index (Dividends Reinvested) HFRX Global Hedge Fund Index Tertiary Benchmark Barclays Aggregate Bond Index n/a Hatteras Long/Short Equity Fund Old New Primary Benchmark HFRX Equity Hedge Index HFRX Equity Hedge Index Secondary Benchmark S&P 500 Index (Dividends Reinvested) S&P 500 Total Return Index Hatteras Long/Short Debt Fund Old New Primary Benchmark HFRX Relative Value: Fixed Income -Corporate Index BofA ML 3-Month US Treasury Bill Secondary Benchmark n/a HFRX Relative Value: Fixed Income -Corporate Index Hatteras Managed Futures Strategies Fund Old New Primary Benchmark HFRX Macro: Systematic Diversified CTA Index BofA ML 3-Month US Treasury Bill Secondary Benchmark Barclays Aggregate Bond Index HFRX Macro: Systematic Diversified CTA Index Hatteras Alternative Multi-Manager Fund Old New Primary Benchmark HFRI Fund of Funds Composite Index BofA ML 3-Month US Treasury Bill Secondary Benchmark S&P 500 Index (Dividends Reinvested) HFRX Global Hedge Fund Index Tertiary Benchmark Barclays Aggregate Bond Index n/a Filed pursuant to Rule 497(e) Registration Nos. 333-86348; 811-21079 2. Changes in Fund Investment Objectives On December 9, 2015, the Board approved a new investment objective for each of the Funds, as described in the table below.The new investment objective for each Fund will go into effect on February 13, 2016, 60 days following this notice to shareholders. Hatteras Alpha Hedged Strategies Fund Current Investment Objective New Investment Objective The Hatteras Alpha Hedged Strategies Fund seeks to achieve consistent returns with low correlation to traditional financial market indices while maintaining a high correlation to the Hedge Fund Research, Inc. (“HFRI”) Fund of Funds Composite Index. The Hatteras Alpha Hedged Strategies Fund seeks long term capital appreciation. Hatteras Long/Short Equity Fund Current Investment Objective New Investment Objective The Hatteras Long/Short Equity Fund seeks to achieve consistent returns with moderate correlation to traditional U.S. equities market indices and lower volatility of monthly returns over a market cycle. The Hatteras Long/Short Equity Fund seeks long term capital appreciation. Hatteras Long/Short Debt Fund Current Investment Objective New Investment Objective The Hatteras Long/Short Debt Fund seeks to achieve total return through current income, capital preservation and capital appreciation. The Hatteras Long/Short Debt Fund seeks long term capital appreciation. Hatteras Managed Futures Strategies Fund Current Investment Objective New Investment Objective The Hatteras Managed Futures Strategies Fund seeks to achieve positive returns in both rising and falling equity markets with an annualized level of volatility that is generally lower than the historic level of volatility experienced by traditional equity markets. The Hatteras Managed Futures Strategies Fund seeks long term capital appreciation. Hatteras Alternative Multi-Manager Fund Current Investment Objective New Investment Objective The Hatteras Alternative Multi-Manager Fund seeks to achieve consistent returns with low correlation to traditional financial market indices while maintaining a high correlation to the Hedge Fund Research, Inc. (“HFRI”) Fund of Funds Composite Index. The Hatteras Alternative Multi-Manager Fund seeks long term capital appreciation. 3. On December 10, 2015, Raleigh Acquisition, LLC (the “Purchaser”), a newly formed Delaware limited liability company managed by the same persons who currently manage Hatteras Funds, LLC (“Hatteras”), entered into a membership interest purchase agreement (the “Purchase Agreement”) with RCS Capital Corporation (“RCS”) and RCS Capital Holdings, LLC, a direct wholly-owned subsidiary of RCS (“RCS Holdings” and together with RCS, the “Seller”) and Hatteras, a wholly-owned subsidiary of the Seller.Pursuant to the terms of the Purchase Agreement, Purchaser will purchase from Seller and Seller will sell to Purchaser, 100% of the limited liability company interests of Hatteras, and Purchaser will assume certain liabilities of Hatteras (the “Purchase”). The Purchase Agreement is subject to various conditions. When consummated, the Purchase will result in a change in control of Hatteras and, therefore, constitute an “assignment” within the meaning of the Investment Company Act of 1940 (the “1940 Act”) of the existing investment advisory agreement between Hatteras and the Funds. An investment advisory agreement automatically terminates upon its assignment pursuant to certain provisions of the 1940 Act. Consequently, a special meeting of the shareholders of the Funds will be held to vote on a new investment advisory agreement. Additional details will be contained in a proxy statement to be mailed to each of the Fund’s shareholders in advance of the Funds’ special meeting. The Purchase is expected to be consummated in the first quarter of 2016. 4. Effective December 9, 2015, Peter M.Budkono longer serves as a Trustee of the Trust. All references to Mr.Budkoin each SAI should be disregarded in their entirety. Please retain this Supplement with your Summary Prospectus, Prospectus and SAI for future reference.
